PER CURIAM.
Affirmed without prejudice to appellant’s refiling a motion for postconviction relief showing entitlement to additional jail time credit pursuant to Gethers v. State, 798 So.2d 829, 832 (Fla. 4th DCA 2001) *355(defendant may be entitled to credit for time spent in another county’s jail subject to detainer issued with respect to the instant case if the detainer is the only reason prolonging the defendant’s incarceration), approved, 838 So.2d 504 (Fla.2003) (“Only if the prisoner is subject to release but is being held because a detainer has been lodged can it be said that the prisoner is in custody pursuant to the detainer.”).
KLEIN, SHAHOOD and HAZOURI, JJ., concur.